[MHM final] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2007 Fiscal Year: During the Thirteenth Term (From November 1, 2006 to April 30, 2007) Name of the Reporting Fund: PUTNAM INCOME FUND Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: (As of May 31, 2007) Investment Types of Assets Name of Country Total U.S. Dollars Ratio (%) US Government Agency Mortgage Obligations United States 1,206,833,619 50.17 US Treasury Obligations United States 28,572,062 1.19 US Government Agency Obligations United States 1,955,867 0.08 US Government Guaranteed Mortgage Obligations United States 7,362 0.00 US Government & Agency Mortgage Obligations Sub-total 1,237,368,910 51.44 Collateralized Mortgage Obligations United States 973,351,347 40.46 Cayman Islands 6,172,730 0.26 Ireland 4,944,372 0.21 United Kingdom 2,414,880 0.10 Sub-total 986,883,329 41.02 Corporate Bonds and Notes United States 252,021,795 10.48 Canada 7,236,943 0.30 Jersey 5,100,000 0.21 Cayman Islands 2,936,355 0.12 France 2,558,242 0.11 Luxembourg 2,537,659 0.11 Netherlands 1,780,580 0.07 Spain 1,504,088 0.06 Australia 1,166,354 0.05 United Kingdom 714,954 0.03 Sub-total 277,556,970 11.54 Asset Backed Securities United States 228,265,352 9.49 Cayman Islands 28,092,439 1.17 United Kingdom 7,616,720 0.32 Ireland 1,713,980 0.07 Sub-total 265,688,491 11.04 Purchased Options United States 38,002,099 1.58 Municipal Bonds and Notes United States 1,405,474 0.06 Cash, Deposit and Other Assets (401,333,015) (16.68) (After deduction of liabilities) Total 2,405,572,258 100.00 (Net Asset Value) (JPY292,734 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 121.69 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2007. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 4:Details of the rating for the bonds invested by the Fund as of the end of May, 2007 are as follows: Caa and Not Rating Aaa Aa A Baa Ba B below rated Total Percentage (%) 74.94 1.71 4.12 11.15 3.03 1.46 1.69 1.90 100.00 (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of May, 2007 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2006 End of June 356,894 43,430 6.49 790 July 353,070 42,965 6.55 797 August 348,636 42,426 6.62 806 September 343,552 41,807 6.65 809 October 331,997 40,401 6.67 812 November 328,532 39,979 6.71 817 December 320,135 38,957 6.67 812 2007 End of January 304,562 37,062 6.64 808 February 300,752 36,599 6.71 817 March 296,133 36,036 6.68 813 April 290,149 35,308 6.69 814 May 276,966 33,704 6.62 806 (b) Record of Distributions Paid (Class M Shares) Period Amount of Dividend paid per Share 3rd Fiscal Year (11/1/1996-10/31/1997) $0.47 (JPY 57) 4th Fiscal Year (11/1/1997-10/31/1998) $0.45 (JPY 55) 5th Fiscal Year (11/1/1998-10/31/1999) $0.41 (JPY 50) 6th Fiscal Year (11/1/1999-10/31/2000) $0.41 (JPY 50) 7th Fiscal Year (11/1/2000-10/31/2001) $0.40 (JPY 49) 8th Fiscal Year (11/1/2001-10/31/2002) $0.34 (JPY 41) 9th Fiscal Year (11/1/2002-10/31/2003) $0.24 (JPY 29) 10th Fiscal Year (11/1/2003-10/31/2004) $0.18 (JPY 22) 11th Fiscal Year (11/1/2004-10/31/2005) $0.20 (JPY 24) 12th Fiscal Year (11/1/2005-10/31/2006) $0.27 (JPY 33) - 3 - Record of distribution paid (Class M Shares) at the end of each month during the period from July 2005 up to and including June 2007 is as follows: Net Asset Value per Share Dividend Record as of the Record Date Month/Year Dollar Yen Date Dollar Yen 2005 End of July 0.018 2.190 7/14/05 6.79 826 August 0.017 2.069 8/16/05 6.78 825 September 0.022 2.677 9/15/05 6.79 826 October 0.022 2.677 10/14/05 6.70 815 November 0.022 2.677 11/15/05 6.65 809 December 0.022 2.677 12/15/05 6.68 813 2006 End of January 0.022 2.677 1/13/06 6.72 818 February 0.021 2.555 2/15/06 6.65 809 March 0.022 2.677 3/16/06 6.66 810 April 0.022 2.677 4/13/06 6.54 796 May 0.023 2.799 5/16/06 6.54 796 June 0.023 2.799 6/15/06 6.52 793 July 0.023 2.799 7/14/06 6.52 793 August 0.023 2.799 8/16/06 6.60 803 September 0.025 3.042 9/14/06 6.63 807 October 0.025 3.042 10/16/06 6.62 806 November 0.025 3.042 11/15/06 6.68 813 December 0.025 3.042 12/14/06 6.69 814 2007 End of January 0.024 2.921 1/16/07 6.67 812 February 0.026 3.164 2/14/07 6.68 813 March 0.026 3.164 3/15/07 6.73 819 April 0.026 3.164 4/16/07 6.68 813 May 0.026 3.164 5/16/07 6.68 813 June 0.025 3.042 6/18/07 6.57 800 (c) Record of Changes in Annual Return (Class M Shares): Annual Return 6/1/06 - 5/31/07 6.35 % (Note) Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV)  1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on May 31, 2005 and the Ending NAV means net asset value per share on the end of May, 2006. - 4 - II. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] III RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of May, 2007 and number of outstanding shares of the Fund as of the end of May, 2007 are as follows: Number of Number of Number of Out- Shares Sold Shares Redeemed standing Shares Worldwide 600,447 15,031,975 41,866,499 (In Japan) (215,600) (14,373,600) (40,075,000) - 5 - IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock: a. Fund (as of the end of May, 2007): Not applicable. b. Putnam Investment Management, LLC ("Investment Management Company"): 1. Amount of Member's Equity (as of the end of May, 2007): $34,005,777 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2001 $170,497,323 End of 2002 $138,739,094 End of 2003 $144,486,036 End of 2004* -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104  Unaudited. (*) During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. (2) Description of Business and Outline of Operation a. Fund: The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services and Putnam Fiduciary Trust Company, to hold the assets of the Fund in custody and act as Investor Servicing Agent. b. Investment Management Company: Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May, 2007, Investment Management Company managed, advised, and/or administered the following 105 funds and fund portfolios (having an aggregate net asset value of nearly $126.7 billion): - 6 - (As of the end of May, 2007) Name of Number of the Total Net Asset Value Country Principal Characteristics Funds ($ million) Closed-end bond fund 10 $4,173.83 Open-end balanced fund 13 $35,280.68 U.S.A. Open-end bond fund 31 $30,805.22 Open-end equity fund 51 $56,432.65 Total 105 $126,692.38 (3) Miscellaneous a. Fund: There has been, or is, no litigation which had or is expected to have a material effect on the Fund during the six months before the filing of this report. b. Investment Management Company: There has been, or is, no litigation or fact which caused or would cause, a material effect on the Investment Management Company during the six months before the filing of this report. V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Unaudited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2007 Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is 3.4 Foreign Investment Fund Securities billion U.S. dollars (JPY 413.7 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00JPY 121.69 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on May 31, 2007. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on April 4, 2007 due to the fact that the aforementioned Semi-annual Report was filed today and due to the fact that there is the matters to be modified. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund I. Status of Investment Portfolio of the Fund 5. Status of Investment Portfolio (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M (a) Record of Changes in Net Assets (Class M Shares) Shares) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period from, each month during one-year period from, and including, the latest relevant date and including, the latest relevant date appertaining to the filing date of the appertaining to the filing date of the original Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese relevant date of the afore-mentioned SRS) Semi-annual Report) (c) Record of Annual Return (Class M Shares) (c) Record of Annual Return (Class M Shares) - 2 - (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part III. DETAILED INFORMATION CONCERNING THE FUND With respect to Section IV. the Financial Conditions of the Fund in the original SRS, Item II. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. V. Record of Sales and Repurchases (Class M III. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part IV. SPECIAL INFORMATION I. Outline of the Management Company IV. Outline of the Management Company 1. Outline of the Management Company B. Putnam Investment Management, LLC (Investment Management Company) (1) Amount of Capital Stock (1) Amount of Capital Share b. Putnam Investment Management, LLC (Investment Management Company) 2. Description of Business and Outline of (2) Summary of Business and Outline of Operation Operation B. The Investment Management Company b. Investment Management Company 5. Miscellaneous (3) Miscellaneous B. The Investment Management Company b. Investment Management Company (e) Litigation, etc. With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2. Due to the fact that there are the matters to be modified: Cover page [Before Amendment] (Omitted.) Aggregate Amount of Up to 3.4 billion U.S. dollars (approximately Foreign Investment Fund Securities JPY 413.9 billion) for Class M Shares. to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 121.73 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2007. (Omitted.) [After Amendment] (Omitted.) Aggregate Amount of Up to 3.4 billion U.S. dollars (approximately Foreign Investment Fund Securities JPY 413.9 billion) for Class M Shares. to be Publicly Offered or Sold: Note 1 : U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 121.73 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2007. Note 2: "Securities and Exchange Law" in Japan shall read "Financial Instruments and Exchange Law" after its taking effect. (Omitted.) PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (2) Structure of the Fund (iii) Outline of the Investment Management Company B. Putnam Investment Management, LLC (the "Investment Management Company") (C) Amount of Capital Stock [Before Amendment] 1. Amount of Member's Equity (as of the end of January , 2007): $71,036,022  2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2002 $138,739,094 End of 2003 $144,486,036 End of 2004* -$9,155,466 End of 2005 $73,231,356 - 4 - End of 2006 $70,594,104   Unaudited. * During 2004, the Investment Management Company accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. [After Amendment] 1. Amount of Member's Equity (as of the end of May , 2007): $34,005,777  2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2002 $138,739,094 End of 2003 $144,486,036 End of 2004* -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104  Unaudited. * During 2004, the Investment Management Company accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. PART III. DETAILED INFORMATION CONCERNING THE FUND III. MANAGEMENT AND ADMINISTRATION 2. Outline of Disclosure System: (2) Disclosure in Japan: b. Disclosure to Japanese Shareholders: [Before Amendment] If the Trustees makes any amendment to the Agreement and the Declaration of the Trust of the Fund, the substance of which is important, it must give in advance public notice concerning its intention to make such amendment and the substance of such amendment at least 30 days prior to such amendment, and must deliver the written documents containing the above matters to the shareholders known in Japan. Provided, however, that if the said written documents are delivered to all the shareholders in Japan, the relevant public notice is not required to be given. The Japanese Shareholders will be notified of the material facts which would change their position and of notices from the Trustees, through the Sales Handling Companies. - 5 - The above-described Management Report on the Fund will be sent to the shareholders known in Japan. [After Amendment] If the Trustees makes any amendment to the Agreement and the Declaration of the Trust of the Fund, the substance of which is important, it must give in advance public notice concerning its intention to make such amendment and the substance of such amendment at least 30 days prior to such amendment, and must deliver the written documents containing the above matters to the shareholders known in Japan. Provided, however, that if the said written documents are delivered to all the shareholders in Japan, the relevant public notice is not required to be given. Incidentally, after taking effect of amendment on June 14, 2006 to the Investment Trusts Law, the previous paragraph shall read "If the Trustee makes any amendment to the Agreement and the Declaration of the Trust of the Fund and the amendment is significant or the case where the Trust is to be merged with another fund, the Trustee shall notify in writing Unitholders known in Japan of contents of the amendment and reasons therefor, etc. in advance, i.e. on any day more than 14 days before the effective date of the amendment." The Japanese Shareholders will be notified of the material facts which would change their position and of notices from the Trustees, through the Sales Handling Companies. The above-described Management Report on the Fund will be sent to the shareholders known in Japan. PART IV. SPECIAL INFORMATION II. OUTLINE OF THE OTHER RELATED COMPANIES 1 Name, Amount of Capital and Description of Business: Before Amendment] (Omitted.) (D) Mizuho Investors Securities Co., Ltd. (Distributor in Japan and Agent Company): (Omitted.) (2) Description of Business: Mizuho Investors Securities Co., Ltd. is a diversified securities company in Japan. Mizuho Investors Securities Co., Ltd. engages in handling the sales and redemptions of the fund shares for the offering foreign investment funds. [After Amendment] (Omitted.) (D) Mizuho Investors Securities Co., Ltd. (Distributor in Japan and Agent Company): (Omitted.) - 6 - (2) Description of Business: Mizuho Investors Securities Co., Ltd. is a diversified securities company in Japan. Mizuho Investors Securities Co., Ltd. engages in handling the sales and redemptions of the fund shares for the offering foreign investment funds. (Note) After taking effect to the Financial Instruments and Exchange Law, the previous paragraphs shall read "Mizuho Investors Securities Co., Ltd. engages in the first financial instruments business and investment management business based on the Financial Instruments and Exchange Law in Japan. Mizuho Investors Securities Co., Ltd. engages in handling the sales and redemptions of the fund shares for the offering foreign investment funds." Attachment: With respect to Attachment, the relevant information from March 2007 to June 2007 is added as follows: [Before Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to February 2007 ) Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2007 January 0.024 1/17/2007 6.64 February 0.026 2/15/2007 6.66 [After Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to June 2007 ) Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2007 January 0.024 1/17/2007 6.64 February 0.026 2/15/2007 6.66 March 0.026 3/16/2007 6.70 April 0.026 4/17/2007 6.67 May 0.026 5/17/2007 6.64 June 0.025 6/19/2007 6.56
